Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.   
Continuity Data
The instant reissue application 17/238,522 was filed 4/23/21, which is a reissue of U.S. Patent 10,676,533 (‘533), filed as 15/933,324 on 3/22/18, which issued 6/9/20.  The patent is a continuation in part of PCT/US2017/052808, filed 9/21/17 which claims priority to provisional applications 62/466,192 filed 3/2/17 and 62/397,736, filed 9/21/16.  
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.10,676,533 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The Examiner notes U.S. 11,242,400 issued from 16/335,561, also identified as a 371 from PCT/US2017/052808, and U.S. Continuation application 17/557,440 filed 12/21/21, also directed to recombinant polypeptides, etc.
Claim Amendments in Reissue Applications
Applicant is reminded of the requirements for amendments in reissue applications, see 37 CFR 1.173(b) and MPEP 1453.  Claims 1-9 are original.  Claims 10-16 are directed to new inventions.
Oath Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one specific error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414.  A reissue applicant must acknowledge the existence of some specific error, for example by reference to the specific claim or claim language, or pointing out what specific claims lacked or include.  Applicant’s error statement merely refers to new claim language without identifying any specific error for any claim.  
Claim Rejections 251
The reissue oath/declaration filed with this application is also defective because the implied error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
Changes to patented claims in a reissue application are limited due to the original patent requirement of 35 USC 251, as indicated in MPEP 1412.01, see particularly MPEP 1412.01.I., Failure to timely file a continuing application prior to issuance of original patent.
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978). In this situation, the reissue claims should be rejected under 35 U.S.C. 251  for lack of any defect in the original patent and lack of any error in obtaining the original patent. (Emphasis added).

	See also MPEP 1412.01.II., regarding Overlooked aspects.
Even though claims drawn to overlooked aspects are not subject to recapture, the failure to present such claims may not be a proper error under 35 U.S.C. 251. Specifically, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. See subsection I above for more information. (Emphasis added).


Claims 1-16 are rejected under 35 USC 251 for lack of defect in the original patent and lack of any error in obtaining the original patent for the reasons set forth below.  See MPEP 1412.01.I.
Claims 1-9 are Original, and are directed to a method for treating a disorder in a subject comprising administration of a polypeptide comprising a CD123 and CD3 binding domain of SEQ ID NO:130 or 132. 
A lack of unity of invention in view of Liu et al US 20150110789 (CTRS 2/8/19) and restriction requirement (CTRS 7/12/19) were made in the 15/933,324 application, resulting in the issuance of the ‘533 Patent. 
Newly submitted claims 10-16 are directed to an invention that is independent or distinct from the invention originally claimed and patented for the following reasons: 
In particular, claims 10-16 are directed to a different method for inducing a higher level of CD8+ T-cell proliferation than of CD4+ T-cell proliferation comprising administration of different polypeptides comprising a non-CD3 and CD3 binding domain as recited in elements i-iii.   As noted in the lack of unity and restriction requirement, these molecules are structurally and functionally different, are separately classified, are not capable of use together, have a materially different design, mode of operation, function, and effect, do not overlap in scope, are mutually exclusive and are not obvious variants of each other.  
Applicants failed to file a continuing/divisional application of the non-elected invention in response to the restriction requirement, with the exception of 16/335,561, now US 11,242,400, directed to different polypeptides and methods.  Pursuant to MPEP 1412.01.I, the failure to file a continuation application of the non-elected invention(s) or non-claimed subject matter distinct from the elected invention cannot be recovered by filing a reissue application. The failure to file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by claiming less than applicant had a right to claim.  See MPEP 1412.01.I., citing In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977.
Broadening Reissue
The reissue declaration filed 4/23/21 filed by Assignee under 1.46 is identified as broadening, however the declaration does not identify any specific claim or specific claim language intended to broaden.  The declaration merely repeats new claim language without stating any specific error for any claim, for example, an identification of what the new claims include which the previous claims lacked.  As in MPEP 1414.II.C., it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987).  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  Correction is required.  
Claim Rejections
Claims 1-16 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the oath/declaration is set forth in the discussion above in this Office action.  
Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 7:00 a.m. to 5:30 p.m.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be reached by dialing 571-272-0927.  The official fax number for the organization where this application is assigned is 571-273-9900.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
All correspondence relating to this reissue proceeding should be directed to:
By EFS:  
Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax:  (571)-273-9900

By mail to:
Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991